                         UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION


 SNYDER’S-LANCE, INC. and                         )
 PRINCETON VANGUARD, LLC,                         )
                                                  )
                            Plaintiffs,           )
                                                  )            Case No. 3:17-CV-00652
       v.                                         )
 FRITO-LAY NORTH AMERICA,                         )
 INC.,                                            )
                                                  )
                            Defendant.            )


  PLAINTIFFS SNYDER’S-LANCE, INC.’S AND PRINCETON VANGUARD, LLC’S
               CROSS-MOTION FOR SUMMARY JUDGMENT

       Pursuant to Rule 56 of the Federal Rules of Civil Procedure and Rule 7.1 of the Local

Civil Rules, Plaintiffs Snyder’s-Lance, Inc. and Princeton Vanguard, LLC hereby move the

Court for summary judgment in their favor as to all their claims on the grounds that there is no

genuine issue as to any material fact and that they are entitled to judgment as a matter of law.

       Judged by the controlling legal standards, the record demonstrates conclusively that

(a) the PRETZEL CRISPS mark is not generic and is understood by the relevant public as a

trademark; and (b) the PRETZEL CRISPS mark has acquired secondary meaning among the

relevant public. Plaintiffs are therefore entitled as a matter of law to a judgment that the

PRETZEL CRISPS mark is a trademark entitled to registration on the Principal Register

pursuant to 15 U.S.C. § 1052.

       In support of this motion, Plaintiffs are filing contemporaneously herewith a supporting

Memorandum of Law and the Declarations of Rachel M. Sasser, MaryCatherine Regan,




                                    1
      Case 3:17-cv-00652-KDB-DSC Document 34 Filed 10/29/18 Page 1 of 4
Christopher Lauzau, Elliot Beaver, Dr. E. Deborah Jay, Gary Plutchok, John O’Donnell, Mark

Finocchio, and Salvatore D’Agostino.

       WHEREFORE, Plaintiffs Snyder’s-Lance, Inc. and Princeton Vanguard, LLC

respectfully requests that the Court enter summary judgment in their favor on all claims and

issue an order:


       A.         Reversing the September 6, 2017 decision of the Trademark Trial and Appeal

                  Board in the matter of Frito-Lay North America, Inc. v. Princeton Vanguard,

                  LLC, Opposition No. 91195552 and Cancellation No. 92053001 pursuant to 15

                  U.S.C. § 1071(b);

       B.         Ordering that the mark PRETZEL CRISPS, as used in connection with pretzel

                  crackers, is not generic, has acquired secondary meaning, and is registerable as a

                  trademark with the United States Patent and Trademark Office;

       C.         Ordering the United States Patent and Trademark Office to register Serial No.

                  76/700,802 on the Principal Register;

       D.         Ordering the United States Patent and Trademark Office not to cancel

                  Registration No. 2,980,303; and

       E.         Awarding Plaintiffs such other relief as this Court deems just and proper.




                                    2
      Case 3:17-cv-00652-KDB-DSC Document 34 Filed 10/29/18 Page 2 of 4
This 29th day of October, 2018.

                                   ELLIS & WINTERS LLP

                                   /s/ Jonathan D. Sasser
                                   Jonathan D. Sasser
                                   N.C. State Bar No. 10028
                                   Alexander M. Pearce
                                   N.C. State Bar No. 37208
                                   Post Office Box 33550
                                   Raleigh, North Carolina 27636
                                   Telephone: (919) 865-7000
                                   jon.sasser@elliswinters.com
                                   alex.pearce@elliswinters.com


                                   DEBEVOISE & PLIMPTON LLP
                                   David H. Bernstein*
                                   James J. Pastore*
                                   Jared I. Kagan*
                                   Michael C. McGregor*
                                   919 Third Avenue
                                   New York, New York 10022
                                   Telephone: (212) 909-6696
                                   dhbernstein@debevoise.com
                                   jjpastore@debevoise.com
                                   jikagan@debevoise.com
                                   mcmcgregor@debevoise.com

                                   Counsel for Plaintiffs Snyder’s-Lance, Inc.
                                   and Princeton Vanguard, LLC

                                   *admitted pro hac vice




                              3
Case 3:17-cv-00652-KDB-DSC Document 34 Filed 10/29/18 Page 3 of 4
                                CERTIFICATE OF SERVICE

       I do certify that I electronically filed the foregoing with the Clerk of the Court using

the CM/ECF system, which will send notification of such filing to all counsel of record or

interested parties via the CM/ECF system.


       This 29th day of October, 2018.




                                                      /s/ Jonathan D. Sasser
                                                      Jonathan D. Sasser
                                                      N.C. State Bar No. 10028
                                                      Post Office Box 33550
                                                      Raleigh, North Carolina 27636
                                                      Telephone: (919) 865-7000
                                                      jon.sasser@elliswinters.com




    Case 3:17-cv-00652-KDB-DSC Document 34 Filed 10/29/18 Page 4 of 4
